IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00266-CV
 
Gene C Steele, et AL.,
                                                                      Appellants
 v.
 
John B. McDonald, ET AL.,
                                                                      Appellees
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 22179-A
 

ORDER

 




          The opinion and judgment dated October
26, 2005 are withdrawn, and this cause is reinstated on the Court’s docket.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray dissents without a separate opinion)
Order issued and filed
December 22, 2005
[CV06]